DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 15 are entitled to a priority date of August 12, 2020. 


Claim Objections

Claims 3, 9, and 11 are objected to because of the following informalities:    

Claim 3, Line 2 recites a cold cold thermal storage medium. One of the instances of “cold” should be deleted. 

Claim 9, Line 2 recites a hot hot thermal storage medium. One of the instances of “hot” should be deleted. 

Claim 11, Line 2 recites a cold cold thermal storage medium. One of the instances of “cold” should be deleted. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 9 recite circulating a working fluid through, in sequence, at least, a first compressor, a hot-side heat exchanger, a first turbine, and a cold-side heat exchanger. It is unclear how to interpret the phrase “in sequence, at least”. If the phrase “at least” leaves open the possibility for additional components, such as a recuperator (400) as shown in Figure 2, then the listed components would not be “in sequence”. Art will be applied under the interpretation that the sequence may include additional elements as long as the four elements recited are in order relative to themselves. 

All other claims are rejected by virtue of their dependence on Claims 1 or 9. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 and 9 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (hereafter “Yang” – CN 106224041).

With regards to Claim 1:

Yang, in its natural use, discloses a method (Figure 1) comprising: 

operating a pumped heat energy storage (“PHES”) system (system comprising compressor 2, heat exchanger 5, expander 4, heat exchanger 3) in a charge mode to convert electrical energy (see Figure 1 and English translation: “n electric drive motor 1 operates using renewable energy power or network load”) into stored thermal energy in a hot thermal storage medium (“HTS medium”) (hot temperature tank 6), wherein operating the PHES system in the charge mode comprises: 

circulating a working fluid (see English translation: “the working medium”) through, in sequence, at least, a first compressor (compressor 2), a hot-side heat exchanger (heat exchanger 3), a first turbine (expander 4), and a cold-side heat exchanger (heat exchanger 5); 

in the hot-side heat exchanger (heat exchanger 3), transferring heat from the working fluid to the HTS medium (in hot temperature tank 6); 

flowing a hot HTS medium from the PHES system to a thermal power plant (Rankine cycle comprising pump 9, heat exchanger 10, turbine 11, and condenser 13); and 

receiving at the PHES system a warm HTS medium from the thermal power plant, wherein the hot HTS medium has discharged heat to the thermal power plant (see English translation, HTS medium leaves heat exchanger 10 and returns a cooled medium to the heat exchanger 3 in the PHES via intermediate temperature tank 7).

With regards to Claim 2:

Yang discloses flowing the hot HTS medium from the PHES system to the thermal power plant comprises flowing the hot HTS medium from a hot HTS tank (hot temperature tank 6) in the PHES system to the thermal power plant (to heat exchanger 10).

With regards to Claim 3:

Yang discloses flowing a cold thermal storage medium (“CTS medium’) (in cold tank 8) from the PHES system to the thermal power plant (to condenser 13); and receiving at the PHES system a warm CTS medium from the thermal power plant (at intermediate temperature tank 7), wherein the cold CTS medium has received heat from the thermal power plant (see Figure 1 and English translation: “low temperature cold medium in tank 8 enters the cooler 13 to absorb the working substance in the heat engine system” – the CTS medium subsequently flowing to intermediate temperature tank 7), wherein operating the PHES system in the charge mode further comprises: in the cold-side heat exchanger, transferring heat from the warm CTS medium to the working fluid (see Figure 1 and English translation: “then it enters the cold heat exchanger 5, the working fluid after absorbing heat enters the compressor 2 for compression heating”).

With regards to Claim 4:

Yang discloses flowing the cold CTS medium from the PHES system to a thermal power plant comprises flowing the cold CTS medium from a cold CTS tank (cold tank 8) in the PHES system to the thermal power plant (to condenser 13).

With regards to Claim 9:

Yang, in its natural use, discloses a method (Figure 1) comprising: 

at a thermal power plant (Rankine cycle comprising pump 9, heat exchanger 10, turbine 11, and condenser 13), receiving a hot hot thermal storage medium (“HTS medium”) (from hot tank 6) from a pumped heat energy storage (““PHES”) system (system comprising compressor 2, heat exchanger 5, expander 4, heat exchanger 3); 

discharging heat from the received hot HTS medium at the thermal plant (via heat exchanger 10); and 

flowing a warm HTS medium from the thermal power plant to the PHES system (see English translation, HTS medium leaves heat exchanger 10 and returns a cooled medium to the heat exchanger 3 in the PHES via intermediate temperature tank 7);

wherein the hot HTS medium received heat at the PHES system in a hot-side heat exchanger (heat exchanger 3) from a working fluid that circulated through, in sequence, at least, a first compressor (compressor 2), a hot-side heat exchanger (heat exchanger 3), a first turbine (expander 4), and a cold-side heat exchanger (heat exchanger 5).

With regards to Claim 10:

Yang discloses receiving the hot HTS medium from the PHES system comprises receiving (via heat exchanger 13) the hot HTS medium from a hot HTS tank (hot tank 6).

With regards to Claim 11:

Yang discloses at the thermal power plant, receiving (via condenser 13) a cold cold thermal storage medium (“CTS medium’) from the PHES system (from cold tank 8); discharging heat from the thermal power plant to the cold CTS medium; and flowing a warm CTS medium from the thermal power plant to the PHES system (see Figure 1 and English translation: “low temperature cold medium in tank 8 enters the cooler 13 to absorb the working substance in the heat engine system” – the CTS medium subsequently flowing to intermediate temperature tank 7).

With regards to Claim 12:

Yang discloses receiving the cold CTS medium from the PHES system comprises receiving (via condenser 13) the cold CTS medium from a cold CTS tank (cold tank 8).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 8 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (hereafter “Yang” – CN 106224041) in view of Larochelle et al. (hereafter “Larochelle” – US 2018/0179914).

With regards to Claims 5, 6, 13, and 14:

Yang does not explicitly disclose the hot HTS medium from the PHES system to the thermal power plant comprises flowing the hot HTS medium from the PHES system to the thermal power plant while the PHES system is operating in the charge mode, or flowing the hot HTS medium from the PHES system to the thermal power plant comprises flowing the hot HTS medium from the PHES system to the thermal power plant while the PHES system is not operating in the charge mode. Yang merely states that when it is necessary to convert the stored into electric power, the HTS fluid is supplied to the thermal power plant (see English translation). Larochelle (Figures 2, 3) teaches PHES system including a compressor (1), hot side heat exchanger (2), expander (3), and cold side heat exchanger (4). Larochelle teaches that the system may be used to rejected thermal power (Paragraph 79) from its heat storage. More importantly, Larochelle teaches that in some implementations, the system cycles between charge and discharge modes (Paragraph 69), in which only charging or discharging is happening at any one time. Larochelle goes on to teach that in other implementations, “charging (or some portion thereof) and discharging (or some portion thereof) can occur simultaneously. For example, a first portion of a hot side heat storage may be recharged while a second portion of the hot side heat storage together with a cold side heat storage are being discharged” (Paragraph 69). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify Yang such that the PHES system is capable of both charging the HTS and discharging the HTS to the thermal power plant simultaneously in order to better meet grid demands in real time. This would allow for phases in which solely charging is occurring, solely discharging is occurring, or both charging and discharging are occurring simultaneously. 

With regards to Claims 7 and 15:

The Yang modification of Claims 5, 6, 13, and 14 above teaches at least some of the electrical energy is received at the PHES system from the thermal power plant (as shown in Figure 1 of Yang and described in the English translation, the compressor motor 1 receives an input from a “network load”, i.e. grid. The turbine generator 12 also outputs to the grid. Upon modification as described in the rejection of Claims 5, 6, 13, and 14, when charging and discharging are happening simultaneously, the compressor motor 1 is receiving electrical energy from the grid at the same time that the turbine generator 12 is providing electrical energy to the grid, hence at least some of the electrical energy is received at the PHES system from the thermal power plant).

With regards to Claim 8:

Yang does not explicitly disclose subsequent to operating the PHES system in the charge mode, operating the PHES system in a generation mode to convert the stored thermal energy into new electrical energy. Larochelle (Figures 2, 3) teaches PHES system including a compressor (1), hot side heat exchanger (2), expander (3), and cold side heat exchanger (4). Larochelle goes on to teach that subsequent to operating the PHES system in the charge mode (Figure 2), the PHES itself operates in a generation mode (Figure 3, discharge mode) to convert the stored thermal energy into new electrical energy. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify Yang but making the PHES itself operate in a discharge mode after charging, by harnessing power from work extracted at the expander (4). This would increase the overall amount of power generated when a discharge mode is executed in both the PHES and the thermal power plant simultaneously. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Yang et al. (CN 106224040) – see Figures 1, PHES including compressor 2, heat exchanger 5, expander 4, heat exchanger 3, and thermal power plant including pump 111, heat exchanger 12, turbine 13, and heat exchanger 15. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, May 16, 2022